DETAILED ACTION
Applicant’s amendment of June 6, 2020 overcomes the following:
Rejection of claims 1-20 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended independent claims 1, 10, and 17. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks with respect to the limitations of claim 1, and similar independent claims, which are now incorporated into all independent claims, are found to be persuasive. In particular, Applicant contended that “… Snyder does not teach “culling ones of the one or more polygons which are occluded in the image to provide one or more visible polygons”… Claims 10 and 17 include similar features and are likewise not anticipated by Snyder (Remarks Pg. 9-10).  Furthermore, after considering Applicant’s remarks and having performed an updated search of prior art, including all feature limitations of amended independent claims, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in U.S. PG Pub. Nos. 2013/0300740 A1 and 2007/0036467 A1, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… identifying a material in an image, comprising:
accessing multispectral spacecraft images for a geographic area, each image having a viewpoint direction;
accessing building footprint data and elevation data for the geographic area;
clipping the elevation data using the building footprint data to determine building heights;
determining polygons representing visible side faces of each building in the images based on the viewpoint direction using vector analysis, including culling ones of the one or more polygons which are occluded in the image to provide one or more visible polygons;
attaching ones of the one or more polygons representing visible side faces to a building footprint of a building in the geographic area; and
identifying materials in the polygons associated with each building.”
Independent claim 10 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… identifying a material in an image, comprising:
accessing multispectral spacecraft images, each image having a viewpoint direction, for a geographic area;
accessing a shape file having building footprint data for the geographic area;
accessing a digital surface model having a raster of structural elevation data for the geographic area;
clipping the structural elevation data using the building footprint data to determine building heights at building borders for each building in the geographic area;
determining polygons representing visible side faces of each building in the images based on the viewpoint direction using vector analysis, including culling ones of the one or more polygons which are occluded in the image to provide one or more visible polygons;
for each visible side faces in the geographic area, associating ones of the one or more polygons representing visible side faces to a building footprint of a building in the geographic area; and
identifying materials in the polygons associated with each building.”
Independent claim 17 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… accessing multispectral spacecraft images of a geographic area, each image having a viewpoint direction;
accessing building footprint data comprising one or more building footprints for buildings in the geographic area from a shape file;
accessing a raster of structural elevation data for the geographic area from a digital surface model;
for each building in the geographic area, clipping the structural elevation data using the building footprint data to determine building heights;
after clipping the structural elevation data for each building, determining polygons representing visible side faces of each building in the images based on the viewpoint direction using vector analysis, including culling ones of the one or more polygons which are occluded in the image to provide one or more visible polygons;
for each visible side faces in the geographic area, associating ones of the one or more visible polygons to a building footprint of a building in the geographic area; and
identifying materials in the polygons associated with each building.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668